Case 5:21-cv-03994-JLS Document1 Filed 09/07/21 Page 1 of 13

Andrew D. Cotlar, Esquire/ Attorney I.D. 204630
Law Offices of Cotlar and Cotlar

23 West Court Street

Doylestown, PA 18901
andrewdcotlar@gmail.com

(215) 345-7310 Attorney for Plaintiff

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRIELLE ALLEN, AKA BRIELLE | CIVIL ACTION

COLLINS, |
|

Plaintiff | No.
|
VS. |
Lehigh County Jail, Lehigh County, |
Defendants |

COMPLAINT

I. INTRODUCTORY STATEMENT

1. Plaintiff seeks redress for race and age discrimination in employment under Title VII of
the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et. seq., the Americans With
Disabilities Act, 42 U.S.C. 12101-12213, et. seq. and parallel violations of the
Pennsylvania Human Relations Act (43 P.S. § 955(a)).

2. Pursuant to 42 U.S.C. §§1981a and 1983 and related federal laws, Plaintiff seeks an order
for back pay and compensation from loss of benefits as well as front pay, damages for
emotional distress, punitive damages, attorney's fees and any and all other relief
including but not limited to reinstatement that this Court deems proper.

3. Pursuant to Eshelman v. Agere Systems, Inc., 2009 U.S. App. LEXIS 1947, 36-38 (3
Cir. 2009), and this court’s equitable powers, Plaintiff also seeks pre-judgment interest to

be assessed on back pay as well as an additional award to offset the tax consequences of a

1
I.

II.

Case 5:21-cv-03994-JLS Document1 Filed 09/07/21 Page 2 of 13

lump sum payment of back pay.

JURISDICTION AND VENUE

. Jurisdiction of this Court is properly invoked pursuant to Sections 706(f)(1) and (3) of

Title VII of the Civil Rights Act of 1964, as amended (42 U.S.C. §§ 2000e-5(f)(1), (3)),
the Americans With Disabilities Act, 42 U.S.C.S. § 12117,! and 28 U.S.C. § 1331

(Federal question jurisdiction).

. Jurisdiction of this Court is also properly invoked, pursuant to its supplemental

jurisdiction (28 U.S.C. § 1367) over the claims of race and disability discrimination under

Section 5(a) of the Pennsylvania Human Relations Act (43 P.S. § 955(a)).

. Venue is proper, pursuant to Section 706(f)(3) of Title VII of the Civil Rights Act of

1964, as amended (42 U.S.C. § 2000e-5(f)(3)), as the discrimination occurred when

Plaintiff was employed by Defendant located in the Eastern District of Pennsylvania.

ADMINISTRATIVE EXHAUSTION

. Pursuant to Section 706(f)(1) of Title VII of the Civil Rights Act of 1964, (42 U.S.C. §

2000e-5(f)(1)), and pursuant to 42 U.S.C. 12117(a) (adopting the procedures of Title VII
of the Civil Rights Act of 1964 for ADA claims), Plaintiff filed a timely charge of
discrimination with the Equal Employment Opportunity Commission (EEOC) on or
about February 11, 2021, and contemporaneously with the Pennsylvania Human

Relations Commission in accordance with the work sharing arrangement between the

 

' “The powers, remedies, and procedures set forth in sections 705, 706, 707, 709, and 710 of the Civil Rights Act of
1964 (42 U.S.C. 2000e-4, 2000e-5, 2000e-6, 2000e-8, and 2000e-9) shall be the powers, remedies, and procedures
this title provides to the Commission, to the Attorney General, or to any person alleging discrimination on the basis
of disability in violation of any provision of this Act, or regulations promulgated under section 106 [42 USCS §
12116], concerning employment.” 42 U.S.C.S. § 12117.

Zz
IV.

10.

11.

12.

Case 5:21-cv-03994-JLS Document1 Filed 09/07/21 Page 3 of 13

agencies. A true and correct copy of the EEOC Charge is attached at EXHIBIT A hereto
an incorporated herein.
Plaintiff received a Dismissal and Notice of Rights on September 2, 2021. A true and

correct copy of this letter is reproduced at EXHIBIT B hereto and incorporated herein.

PARTIES

Plaintiff is a citizen of the United States of America, residing at 1904 Taft Street,
Allentown, Pennsylvania, 18109 and worked for Defendant at 17 South 7" Street,
Allentown, Pennsylvania 18101, from April 27, 2015 until her termination from
employment on October 1, 2020.

Defendant is a municipal employer with more than 15 employees and an address at 17

South 7" Street, Allentown, Pennsylvania 18101.

FACTUAL ALLEGATIONS?

Ms. Allen is an African-American female, hired as a corrections officer at the Lehigh
County Jail on April 27, 2015.

Ms. Allen worked the night-shift and suffered from diagnosed anxiety and depression,
which was controlled through medication, but which was worsened by a hostile work

environment directed toward her race and the institution of harsh disciplinary actions for

 

* Pursuant to the newly enhanced pleading standards announced in Bell Atlantic Corp. v. Twombly, 550 U.S. 544
(2007), Ashcroft v. Iqual, 129 S. Ct. 1937, 173 Led. 2d 868 (2009) and its application to employment discrimination
cases in the U.S. Court of Appeals for the Third Circuit in Gaston v. United States Postal Service, 2009 U.S. App.
LEXIS 5673 (3 Cir. 2009), Zimmer v. Secretary of Department of Homeland Security, 297 Fed. Appx. 88 (2008)
and Wilkerson v. New Media Tech. Charter School, Inc., 522 F.3d 315 (3™ Cir. 2008), Plaintiff is setting forth a
more detailed description of the facts in order to state a claim with enough factual matter to suggest the required
elements and to raise the right to relief above the speculative level on the assumption that all the allegations are true.

 

3
13.

14.

15

16.

17.

18.

19.

20.

Case 5:21-cv-03994-JLS Document1 Filed 09/07/21 Page 4 of 13

minor infringements when male Caucasian officers were not as strictly penalized for
similar infringements.

Concerning the hostile work environment, in September of 2018, Popeyes Chicken hot
sauce packets were deliberately placed in her mailbox by an unknown employee, as direct
provocation related to her race and/or prejudicial assumptions regarding the same.
Further, in May of 2020, Ms. Allen’s supervisor, Sgt. Hann, loudly informed her other
supervisor, Sgt. Rosado, and within Ms. Allen’s presence, that “I’m not attracted to black

women and wouldn’t want to date one.”

. Ms. Allen filed formal written complaints about each of these acts and numerous others.

As a result of the unremitting hostile work environment, Ms. Allen was hospitalized on
September 18, 2020 after an attempt at suicide and returned to work on September 21,
2020.

Ms. Allen presented a doctor’s note that requested the reasonable accommodation of being
assigned a day-shift instead of night-shift in order to ensure proper sleep and reduce her
anxiety and depression.

Instead of providing this accommodation, within two hours, the employer placed Ms.
Allen on unpaid administrative leave, pending an investigation for a minor infraction, i.e.
falling asleep on the job and/or allegedly falsifying records concerning this infraction.
Ms. Allen was terminated from employment on October 1, 2020 for these alleged
violations, for which Caucasian male employees were not disciplined, thus making the
termination pretext.

Further, although Defendant has referred after the fact to several other alleged infractions

of employment rules, which Plaintiff vigorously disputes, and which Plaintiff herself
4
Case 5:21-cv-03994-JLS Document1 Filed 09/07/21 Page 5 of 13

thoroughly documented, these allegations are mere pretext for the following reasons.
21. For example:

a. July 1 1, 2017. Discipline for “twice leaving her assigned post without authority
or permission.” Ms. Allen left her post, once over her lunch break, and then a
second time to discuss continued harassment by Officers Schreck and Search,
both in person with the offenders, when the union would not intervene. This was
explained to her supervisors.

b. October 10, 2018. Discipline for leaving her post “for ten minutes without first
obtaining permission.” This incident related to Ms. Allen moving her car. It was
common practice among the correctional officers to move their cars, particularly
because many cars in the parking lot had been broken into and parking closer to
the jail on the street was more secure. Ms. Allen actually did obtain advance
permission from Lt. Loane. As she was leaving at door #6, Ms. Allen recalls that
Sgt. Zuber, Sgt. Kalinoski, Sgt. Mead and Lt. Loane all saw her leave, and when
she returned, she was questioned by Lt. Loane, at which point Ms. Allen again
clarified that in fact Lt. Loane had previously given advance permission, which
she denied.

c. February 7, 2020. Discipline for cutting the umbilical cord for an inmate who had
given birth. The doctor who was attending to the birth actually asked the inmate
if she wanted to cut the umbilical cord herself, but Ms. Allen informed the doctor
that this was not possible, because the inmate was not allowed to handle sharp

objects, which was standard protocol. The doctor then specifically asked if Ms.
Case 5:21-cv-03994-JLS Document1 Filed 09/07/21 Page 6 of 13

Allen would do the service, and Ms. Allen agreed, which was accurately
described in her written statement.

June 26, 2020. Discipline for taking 40 minutes on her 15-minute break. The
background to this is that it is common practice for correctional officers to be late
in returning from their breaks, but few, if any, officers receive discipline. Here,
Ms. Allen was called out for being late over the radio by Sgt. Rosado. Ms. Allen
informed him that she hoped he did this to everybody else and not just her, which
precipitated a retaliatory report from Sgt. Rosado.

September 10, 2020. Discipline for failing to conduct psychiatric check and for
falling asleep. Ms. Allen took responsibility for this incident and which occurred
during her night shift when she was experiencing anxiety, depression and
sleeplessness due to the continued harassment from her co-workers. Moreover, it
was common for correctional officers to be late on their shifts, but many

Caucasian officers were not disciplined for such infractions.

22. In fact, other Caucasian officers committed far more serious infractions than what Ms.

Allen was accused of, but were given lesser punishment.

23. Examples of this differential treatment, which persist through the present, include:

a.

Several officers, such as correctional officers Bedics, Krause, Pinnock, each
regularly reported late for duty but were not disciplined, and each of them were
Caucasian.

A Caucasian correctional officer Mogck fell asleep and failed to complete his
rounds in 2017 but was neither put on leave nor fired.

In 2020, a “level one” suicide-watch inmate was given a shaver by a Caucasian
6
VI.

Case 5:21-cv-03994-JLS Document1 Filed 09/07/21 Page 7 of 13

correctional officer Mujevic who was neither put on leave nor fired.

d. On February 27, 2021, an inmate hanged himself on Officer Nelson’ s shift, but
Officer Nelson, who is Caucasian, was never terminated from employment. He
was merely put on leave and eventually was allowed to resign.

e. With regard to officers with disabilities, Caucasians and African-Americans were
treated differently. For example, Officer Henry, who is Caucasian, had glaucoma
and was allowed an accommodation (no pepper spray etc.). By way of contrast,
Officer Johnson, who is African-American, had MS but as soon as she informed
the employer, she was taken off the team.

24. In light of the above, Defendant’s proffered reasons for termination are not credible and
mere pretext for discriminatory policy.

25. As a direct and proximate result of the employer’s discrimination, Plaintiff lost wages and
benefits of approximately $22.24 per hour full time plus overtime for approximately
$65,249.58 per year, plus loss of accumulated pension not vested worth $14,197.71. See
Helpin v. Trustees of the University of Pennsylvania, 10 A.3d 267 (Pa. 2010) (authorizing
“total offset” approach to financial losses).

26. Plaintiff is currently working as a security officer at St. Lukes Hospital at a salary of

approximately $29,000 per year, which has partially but not fully offset her financial losses.

STATEMENT OF CLAIMS

Count I: Violation of the American with Disabilities Act: Discrimination
against a Disabled Individual in Employment

27. Plaintiff hereby incorporates the foregoing paragraphs by reference as if more fully set

7
28.

29.

30.

31.

Bd

33s

Case 5:21-cv-03994-JLS Document1 Filed 09/07/21 Page 8 of 13

forth at length.

Plaintiff is an individual with a disability, i.e. suffering from diagnosed anxiety and
depression, and as the Act defines this term, she possesses a “physical or mental
impairment that substantially limits one or more major life activities of such individual.”
42 U.S.C.S. § 12102(1)(A).

The major life activities affected include but are not limited to sleeping and staying
awake at appropriate times, paying attention and concentrating on tasks.

Due to these restrictions, Plaintiff requested a reasonable accommodation to be able to
continue work on a different shift, but Defendant refused to engage in any “interactive
process,” choosing instead to put Plaintiff on leave two hours after her request and

subsequently fire her.

Count IT: Violation of the American with Disabilities Act: Discrimination
against an Individual “Regarded-as” Disabled in Employment

Plaintiff hereby incorporates the foregoing paragraphs by reference as if more fully set
forth at length.

The Americans with Disabilities Act prohibits covered employers from discriminating
against qualified employees on the basis of being “regarded as” having an impairment
that substantially limits one or more major life activities. 42 U.S.C. 12102(1)(C).

The law further states that for purposes of the “regarded-as” claim, “An individual meets
the requirement of “being regarded as having such an impairment” if the individual
establishes that he or she has been subjected to an action prohibited under this Act

because of an actual or perceived physical or mental impairment whether or not the
34.

as

36.

37.

38.

39.

40.

Case 5:21-cv-03994-JLS Document1 Filed 09/07/21 Page 9 of 13

impairment limits or is perceived to limit a major life activity.” 42 U.S.C. 12102(3).
Plaintiff was regarded by Defendant as having a disability namely depression and
anxiety.

Due to these restrictions, Plaintiff requested a reasonable accommodation, namely a day-
shift instead of the night-shift to ensure she had proper sleep, but Defendant refused to

engage in the “interactive” process and instead placed Plaintiff on leave and then fired

Plaintiff.

Count Ill: Violation of Section 12203 of Americans with Disabilities Act:
Retaliation in Employment

Plaintiff hereby incorporates the foregoing paragraphs by reference as if more fully set
forth at length.

Section 12203 of the Americans with Disabilities Act prohibits retaliation against those
who oppose any unlawful act under the law or who seek to invoke the protections of the
Act. 42 USCS § 12203. See also Wright v. CompUSA, Inc., 352 F.3d 472, 478 (1st Cir.
2003) (an employee’s request for accommodation constitutes a protected activity for
purposes of the anti-retaliation provisions of the ADA).

Plaintiff requested a reasonable accommodation for her disability to be able to continue
work with Defendant on the day-shift instead of the night-shift.

However, Defendant refused to engage in the “interactive” process and instead placed
Plaintiff on leave within two hours of her request and then fired Plaintiff.

This constituted illegal retaliation in response to Plaintiffs request for reasonable

accommodation under the Act.
41.

42.

43.

44.

4S.

46.

47.

Case 5:21-cv-03994-JLS Document 1 Filed 09/07/21 Page 10 of 13

CountIV: Race Discrimination in Employment
Plaintiff hereby incorporates the foregoing paragraphs above by reference as if more fully
set forth at length.
Defendant’s termination of Plaintiff's employment was unlawful under Title VII of the
Civil Rights Act of 1964, 42 U.S.C. §§ 20006 et. seq., in that: (a) Plaintiff was a member
of a protected class (i.e. African-American), (b) Plaintiff was qualified for the position
she occupied, (c) Plaintiffs employment was terminated by Defendant for sleeping on
the job and/or allegedly falsifying records concerning this infraction, (d) and persons
outside the protected class were not terminated for similar infractions.
Defendant’s actions also violate 42 U.S.C. §1983, insofar as Defendant deprived Plaintiff
of the above rights secured by the laws of the United States, and Defendant was acting
under color and/or custom or usage of law as a municipal agency.

Count V: Retaliation for Reporting or Opposing Race Discrimination in
Employment

Plaintiff hereby incorporates the foregoing paragraphs above by reference as if more fully
set forth at length.

Plaintiff established a long and detailed record of reporting or opposing race
discrimination in employment at her place of work, beginning approximately June 6,
2017 and extending through September 18, 2020.

Plaintiff was terminated from employment on October 1, 2020, mere weeks after her latest
report of race discrimination in employment.

Defendant’s termination of Plaintiff's employment was mere pretext and unlawful under

10
Case 5:21-cv-03994-JLS Document 1 Filed 09/07/21 Page 11 of 13

Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-3 in that: (a) Plaintiff
engaged in a protected activity (i.e. and reported or opposed race discrimination in
employment by Defendant); (b) Defendant terminated her employment; and (c) there was
a causal connection between the protected activity and the adverse action taken, which
can be implied or inferred because the latest protected activity took place mere weeks

before termination.

Count VI: _— Violation of the Pennsylvania Human Relations Act

48. Plaintiff hereby incorporates the foregoing paragraphs by reference as if more fully set
forth at length.

49. Defendant has violated the Pennsylvania Human Relations Act (43 P.S. § 955(a), et. seq.)
insofar as it has terminated Plaintiff unlawfully from his employment for reasons
prohibited by the Act as follows:

a. Based upon Plaintiffs disability

b. Based upon Plaintiff being regarded as disabled;

c. Based upon retaliation for Plaintiff having requested a reasonable accommodation
under the Act;

d. Based upon her race, African-American; and

e. Based upon retaliation for Plaintiff having reported or opposed race

discrimination in employment.

V. DAMAGES

WHEREFORE, Plaintiff seeks an order for back pay and compensation from loss of benefits as
11
Case 5:21-cv-03994-JLS Document1 Filed 09/07/21 Page 12 of 13

well as front pay, damages for emotional distress, punitive damages, attorney's fees, costs and
any and all other relief including but not limited to reinstatement that may be proper, not in
excess of $150,000.00. Pursuant to Eshelman v. Agere Systems, Inc., 2009 U.S. App. LEXIS
1947, 36-38 (3 Cir. 2009), Plaintiff also seeks pre-judgment interest to be assessed on back pay
as well as an additional award to offset the tax consequences of a lump sum payment of back

pay.

Respectfully Submitted,

Lig
Anfrew D. Cotlar, Esquire/ Attorney I.D. 204630

Law Offices of Cotlar and Cotlar
23 West Court Street
Doylestown, PA 18901
andrewdcotlar@gmail.com
(215) 345-7310

 

12
Case 5:21-cv-03994-JLS Document 1 Filed 09/07/21 Page 13 of 13

VERIFICATION Pursuant to 28 U.S.C. 1746

I, Brielle Collins, verify under penalty of perjury under the laws of the United States of America
that the foregoing is true and correct.

Rul AY als

felle Collins Date
